Appeal Dismissed and Memorandum Opinion filed December 13, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00812-CV

           SSV PROPERTIES C/O TARA PROPERTIES, Appellant
                                          V.

                           WENDELL KING, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1113771

                  MEMORANDUM                       OPINION
      Appellant filed its notice of appeal on September 13, 2018. To date, our
records show that appellant has not paid the appellate filing fee, and no evidence that
appellant is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5; Tex. Gov’t Code Ann. § 51.207.

      On October 11, 2018, we issued an order stating we would dismiss the appeal
if appellant did not pay the filing fee by October 21, 2018. The fee was not paid.
However, appellant paid for the clerk’s record, suggesting appellant intended to
prosecute this appeal. For that reason, on November 13, 2018, we issued a second
order directing appellant to pay the filing fee by November 26, 2018. We again
cautioned we would dismiss the appeal if the filing fee was not paid. The fee has not
been paid.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.




                                         2